CUSIP Number 72014R103 NASDAQ SYMBOL PSVFX Prospectus February 1, 2010 A NO-LOAD MUTUAL FUND This prospectus includes information about The Piedmont Select Equity Fund (the “Fund”), a series of The Piedmont Investment Trust (the “Trust”), that you should know before investing. You should read this prospectus carefully before you invest and keep it for future reference. If you have any questions, or to reach Shareholder Services, please call 1-888-859-5865. Investment Advisor Sheets Smith Wealth Management, Inc. 120 Club Oaks Court, Suite 200 Winston Salem, North Carolina 27104 These securities have not been approved or disapproved by the Securities and Exchange Commission, nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table Of Contents Page Risk/Return Summary 1 Investment Objective 1 Fees And Expenses Of The Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance Summary 5 Management of the Fund 6 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Other Investment Policies and Related Risks 7 Other Investment Policies 7 Related Risks 7 Management Of The Fund 8 Investment Advisor 8 Portfolio Manager 9 Board of Trustees 9 Administrator and Transfer Agent 10 Distributor 10 Investing In The Fund 10 Minimum Investment 10 Purchase and Redemption Price 10 Purchasing Shares 11 Redeeming Shares 13 Frequent Purchases and Redemptions 16 Other Important Investment Information 18 Dividends, Distributions and Taxes 18 Financial Highlights 19 Additional Information Back Cover Risk/Return Summary Investment Objective The Fund’s investment objective is to provide long-term growth of capital. The Fund’s investment objective may be changed by the Board of Trustees (the “Trustees”) without shareholder approval. Fees And Expenses Of The Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) Sales Charge (Load) Imposed On Purchases None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 1.55% Acquired Fund Fees and Expenses* 0.02% Total Annual Fund Operating Expenses 2.47% Less: Management Fee Waivers** 0.83% Total Annual Fund Operating Expenses After Management Fee Waivers** 1.64% * “Total Annual Fund Operating Expenses” and “Total Annual Fund Operating Expenses After Management Fee Waivers” will not correlate to the Fund’s ratios of expenses to average net assets in the Fund’s Financial Highlights, which reflect the operating expenses of the Fund but do not include “Acquired Fund Fees and Expenses.” ** Sheets Smith Wealth Management, Inc., the Fund’s investment advisor (the “Advisor”), has entered into a contractual agreement with the Fund under which it agrees to waive Management Fees and to assume any other expenses of the Fund, if necessary, in an amount that limits “Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage commissions, extraordinary expenses, Acquired Fund Fees and Expenses, dividend expense on securities sold short and payments, if any, under a Rule 12b-1 Plan) to not more than 1.35% of the Fund’s average daily net assets. The table reflects such agreement but Total Annual Fund Operating Expenses After Management Fee Waivers were higher than the expense limit due to 0.14% of dividend expense on securities sold short, 0.13% of interest expense and 0.02% of Acquired Fund Fees and Expenses. The contractual agreement is currently in effect until August 1, 2011 and may continue from year-to-year thereafter, provided such continuance is approved by the Trustees. See “Management of the Fund — Expense Limitation Agreement” for further information. 1 Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% total return each year, the Fund’s operating expenses remain the same, and the contractual agreement to limit expenses remains in effect only until August 1, 2011. Although your actual costs may be higher or lower, the following table shows you what your costs may be under the conditions listed above. Period Invested 1 Year 3 Years 5 Years 10 Years Your Costs $ 167 $ 690 $1,241 $2,743 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 67% of the average value of its portfolio. Principal Investment Strategies To achieve its investment objective, the Fund typically invests in equity securities of large and medium capitalization U.S. companies that the Advisor believes are reasonably priced with potential for growth in the near or long-term. The Fund generally seeks to purchase securities for the long-term, seeking to achieve long-term capital appreciation as the marketplace realizes the value of these companies over time. Philosophy The Advisor has a general philosophy about investing that it uses in making investment decisions for the Fund. The Advisor’s philosophy is: • Invest 80% of its net assets in common stock and other equity securities • Invest for the long-term in businesses with solid financials and proven operating histories; • Invest in businesses that are growing and have cash generating brands; and, • Invest in businesses run by managers who think like owners and are focused on creating value for shareholders. Methodology Under normal circumstances, the Fund will invest at least 80% of its net assets in common stocks, preferred stocks and/or securities convertible into such stocks (“equity securities”). For purposes of this investment policy, “net assets” shall mean net assets plus the amount 2 of any borrowings for investment purposes. The Fund will provide shareholders with at least 60 days prior notice of any changes by the Trustees in this investment policy. When making purchase or sale decisions for an existing or prospective investment by the Fund, the Advisor searches for companies having, among other things, a consistent pattern of sales growth over time (usually at least 5 years), a strong balance sheet as evidenced by debt to equity ratios (i.e., companies that keep debt down to an appreciable amount for their respective industry), high returns on equity as compared to their peers, a reasonable valuation on a price earnings-to-growth ratio and other similar factors. The Advisor believes companies that exhibit these characteristics provide themselves the ability to grow, have financial flexibility to grow as they are not overly indebted, and show that they productively reinvest the capital that they have created back into their own business for future growth. In addition, the Fund may make short sales if the Advisor expects the market price for the securities sold short to drop in the future. Primarily, the Fund uses short sales to hedge or substantially offset certain long positions held by the Fund (commonly called “paired trades”, where a manager establishes a short position in a company to hedge the sector of a corresponding long position) but at times the Fund may also take short positions that are unrelated to any long position held by the Fund. A short sale is a transaction in which one sells a security it does not own in anticipation of a decline in the market value of that security. To complete a short sale transaction, the Fund will borrow the security from a broker-dealer, which generally involves the payment of a premium and transaction costs. When the Fund makes a short sale of a security, the Fund will have to replace the security in the future, whether or not the price declines. When making a sell decision, the Advisor sells a company’s stock when it no longer meets the criteria which led to the original investment or the valuation of the stock as evidenced by its price earnings ratio becomes excessive. For example, the Fund may sell a position if the price earnings ratio exceeds twice the growth rate of its earnings per share. Generally, all the securities in which the Fund invests will be traded on domestic securities exchanges or in the over-the-counter markets. The Fund may invest in foreign securities if they are traded on a U.S. securities exchange or in the over-the-counter markets. Principal Risks An investment in the Fund is subject to investment risks. Therefore, you may lose money by investing in the Fund. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following additional risks: Market Risk: Investments in equity securities are subject to inherent market risks and fluctuations in value due to earnings, economic conditions and other factors beyond the control of the Advisor. As a result, the return and net asset value of the Fund will fluctuate. 3 Management Style Risk: Different types of securities tend to shift into and out of favor with stock market investors depending on market and economic conditions. Because the Fund generally invests in value stocks (stocks that the Advisor believes are undervalued), the Fund’s performance may at times be better or worse than the performance of stock funds that focus on other types of stock strategies (e.g., growth stocks), or that have a broader investment style. Also, there is no assurance that the Advisor’s selection process will be successful in identifying stocks that produce superior returns while minimizing risks. Mid-Cap Company Risk:
